IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

BRANDEN J. WILMOTH,                   )
                                      )
             Appellant,               )
                                      )
      v.                              )      C.A. No. N18A-03-005 ALR
                                      )
CONNOLLY FLOORING, INC.,              )
and UNEMPLOYMENT                      )
INSURANCE APPEAL BOARD                )
                                      )
             Appellees.               )

                             Submitted: June 21, 2018
                              Decided: July 17, 2018

           On Appeal from the Unemployment Insurance Appeal Board
                                AFFIRMED

                                     ORDER

      This is an appeal from the Unemployment Insurance Appeal Board (“Board”).

Upon consideration of the facts, arguments, and legal authorities set forth by the

parties; statutory and decisional law; and the entire record in this case, the Court

hereby finds as follows:

      1.     Appellant Branden J. Wilmoth (“Employee”) worked at Connolly

Flooring, Inc. (“Employer”) from April 2016 to November 2017.

      2.     Employer has a progressive discipline policy in its handbook.

Employee acknowledged receipt of the employee handbook.                 During his

employment, Employee was occasionally disciplined for tardiness and failing to
report to work. Employee eventually received a three-day suspension for attendance

issues. Following the suspension, Employer’s Owner considered Employee to be on

his last disciplinary step.

       3.     Following the suspension, on or about October 31, 2017, Employee had

an altercation with his manager while at work. Employer’s Owner overheard

Employee and the manager arguing, and approached. The Owner warned Employee

to stop arguing twice.        When Employee continued speaking after the second

warning, the Owner told Employee to “get out of here,” and Employee left.

Employee was terminated the next day for insubordination.

       4.     Employee filed a claim for unemployment benefits with the Division of

Unemployment. By decision dated November 29, 2017, a Claims Deputy found that

Employee was terminated for just cause and disqualified from receiving benefits

pursuant to 19 Del. C. § 3314(2) (“Section 3314(2)”).

       5.     Employee appealed the Claims Deputy’s decision to an Appeals

Referee. On December 19, 2017, the Appeals Referee reversed the Claims Deputy’s

decision, concluding that Employer failed to establish by a preponderance of the

evidence that Employee was discharged for just cause.

       6.     Employer appealed the Appeals Referee’s decision to the Board. The

Board held a hearing on January 31, 2018, and both parties appeared.




                                          2
      7.      On March 2, 2018, the Board reversed the decision of the Appeals

Referee (“Board Decision”). The Board found that Appellant was insubordinate by

failing to comply with the Owner’s instruction to stop arguing. Accordingly, the

Board found that Employer had just cause to terminate Employee, and that

Employee was not entitled to unemployment benefits pursuant to Section 3314(2).

      8.      Employee filed a timely appeal of the Board Decision to this Court.

Employee argues that substantial evidence does not support the Board’s conclusion

that Employee was terminated for just cause.

      9.      This Court reviews the Board Decision for an abuse of discretion.1

Accordingly, this Court’s review is limited to determining whether the Board’s

findings and conclusions are free from legal error and supported by substantial

evidence on the record.2 Substantial evidence is relevant evidence that a reasonable

person could accept as adequate to support a conclusion.3 If the record contains

substantial evidence to support the Board’s conclusion, the decision will not be

disturbed.4




1
  Funk v. Unemployment Ins. Appeal Bd., 591 A.2d 222, 225 (Del. 1991).
2
  PAL of Wilmington v. Graham, 2008 WL 2582986, at *3 (Del. Super. June 18,
2008).
3
  Histed v. E.I. DuPont de Nemours & Co., 621 A.2d 340, 342 (Del. 1993).
4
  See Funk, 591 A.2d at 225; Williams v. Brandywine Counseling, 2016 WL
3660570, at *2 (Del. Super. Apr. 27, 2016).
                                        3
      10.    Delaware’s unemployment statute provides for “the compulsory setting

aside of an unemployment reserve to be used for the benefit of persons unemployed

through no fault of their own.”5 An employee who is discharged for “just cause” is

disqualified from receiving unemployment benefits.6 “Just cause” is “a willful or

wanton act or pattern of conduct in violation of the employer’s interest, the

employee’s duties, or the employee’s expected standard of conduct.”7 In the context

of unemployment benefits, the Court has held that “‘wilful’ [sic] implies actual,

specific, or evil intent, while ‘wanton’ implies needless, malicious or reckless

conduct, but does not require actual intent to cause harm.” 8 An employer bears the

burden of proving by a preponderance of the evidence that an employee was

terminated for just cause.9




5
  19 Del. C. § 3301.
6
  19 Del. C. § 3314(2).
7
  Dep’t of Corr. v. Toomey, 1997 WL 537294, at *2 (Del. Aug. 20, 1997) (quoting
Avon Prods., Inc. v. Wilson, 513 A.2d 1315, 1317 (Del. 1986)).
8
  Jackson v. Christian Care, 2008 WL 555918, at *2 (Del. Super. Feb. 29, 2008)
(internal citations omitted). See also Brown v. First State Fabrication, LLC, 2015
WL 7747127, at *2 (Del. Super. Nov. 17, 2015) (quoting Coleman v. Dep’t of Labor,
288 A.2d 285, 288 (Del. Super. 1972)) (“A willful or wanton act requires the
employee to be ‘conscious of his conduct or recklessly indifferent to its
consequences.’”); McCaffrey v. City of Wilmington, 2014 WL 6679176, at *8 (Del.
Super. Nov. 3, 2014) (citing Morris v. Blake, 552 A.2d 844, 847 (Del. Super. 1988))
(holding that wantonness is demonstrated by a conscious indifference that evidences
an ‘I-don’t-care’ attitude).
9
  Murphy & Landon, P.A v. Pernic, 121 A.3d 1215, 1222 (Del. 2015) (citing
Edmonds v. Kelly Servs., 2012 WL 4033377, at *2 (Del. Sept. 12, 2012)).
                                          4
      11.      A single incident of misconduct, such as insubordination, can be

sufficient to establish just cause for termination.10 Insubordination consists of “a

wilful [sic] refusal to follow the reasonable directions or instructions of the

employer.”11

      12.      The Board concluded that there was just cause for Employee’s

termination based on its finding that Employee acted insubordinately by refusing to

stop arguing after the Owner’s instruction. Substantial evidence supports the Board

Decision, including the testimony of the Owner and the manager involved in the

altercation.

      13.      In addition, the Board Decision is free from legal error.

      14.      The Board Decision is supported by substantial evidence, and is free

from legal error, and must be affirmed.

      NOW, THEREFORE, this 17th day of July, 2018, the March 2, 2018

decision of the Unemployment Insurance Appeal Board is hereby AFFIRMED.

      IT IS SO ORDERED.

                                                Andrea L. Rocanelli
                                                ____________________________
                                                The Honorable Andrea L. Rocanelli

10
   See Mack v. RSC Landscaping, 2011 WL 7078291, at *2 (Del. Super. Dec. 22,
2011) (citing Peninsula United Methodist Homes v. Crookshank, 2000 WL
33114324 (Del. Super. Sep. 28, 2000)).
11
   Scott v. Unemployment Ins. Appeal Bd., 1993 WL 390365 (Del. Super. Sept. 22,
1993) (citing Unemployment Ins. Appeal Bd. v. Martin, 431 A.2d 1265 (Del. 1981))
(emphasis removed).
                                       5